Citation Nr: 0203437	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  98-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable rating for a right 
ankle sprain.

3.  Entitlement to an initial compensable rating for a left 
ankle sprain.

4. Entitlement to an initial compensable rating for residuals 
of a right shoulder injury.

5.  Entitlement to a rating in excess of 10 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1994 to January 1997.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeals from September 
1997 and April 1998 rating decisions by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The September 1997 decision denied service 
connection for a low back condition, bilateral ankle 
condition, right shoulder condition, and tension headaches.  
The April 1998 rating decision denied service connection for 
residuals of a cervical spine injury, to include headaches.

A hearing was held before a hearing officer in September 
1998.  A Travel Board hearing was held before the undersigned 
in January 2002.

In a November 1998 hearing officer decision, the RO granted 
service connection for degenerative changes of the cervical 
spine.  At the January 2002 Travel Board hearing, the veteran 
raised the issue of entitlement to an increased rating for 
the residuals of his cervical neck injury.  That matter is 
referred to the RO for proper development and adjudication.



FINDINGS OF FACT

1.  The veteran has low grade headaches centered at the base 
of his skull as a result of his service-connected cervical 
spine injury.

2.  The veteran's right ankle sprain is manifested by 
crepitus, stiffness, and pain.

3.  The veteran's left ankle sprain is manifested by 
crepitus, stiffness, and pain.

4.  Residuals of a right shoulder injury include adhesive 
capsulitis and slight limitation of motion.

5.  The veteran's low back disorder is manifested by a 
bulging disc at L5-S1 that impinges the L5 nerve root, 
recurrent sciatic neuropathy, pain on motion, and some 
limitation of motion.


CONCLUSIONS OF LAW

1.  Service connection is warranted for headaches as a 
symptom of the veteran's service-connected cervical spine 
injury.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001).

2.  A 10 percent rating is warranted for the veteran's 
service-connected right ankle disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.71a, Code 5271 (2001).

3.  A 10 percent rating is warranted for the veteran's 
service-connected left ankle disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.71a, Code 5271 (2001).

4. A 10 percent rating is warranted for residuals of the 
veteran's service-connected right shoulder injury.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.71a, Code 5203 (2001).

5.  A 20 percent rating is warranted for the veteran's 
service-connected low back disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, Code 
5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The new law and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The claim has been considered on 
the merits.  The record includes service medical records, VA 
examination reports, and VA outpatient records.  The RO 
sought to obtain all treatment records identified by the 
veteran.  Thus, no further action is needed to satisfy VA's 
duty to assist the veteran.  Furthermore, the veteran has 
been notified of the applicable laws and regulations.  
Discussions in the rating decisions, statement of the case, 
and supplemental statements of the case, as well as July 2001 
correspondence regarding the provisions of the VCAA, have 
informed him what information or evidence is necessary to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  Where, as here, there has been substantial 
compliance with the new legislation and the implementing 
regulations, a remand for further review in light of the 
legislation and implementing regulation would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The veteran is not prejudiced by the Board 
addressing the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal a normal entrance examination.  
The veteran presented with complaints of right ankle pain in 
February 1994.  He injured it playing volleyball.  A sprain 
was diagnosed.  The veteran also sprained his left ankle in 
February 1994, in a separate incident.  He had pain on 
running and climbing.  Range of motion in the left ankle was 
normal, with mild discomfort.  There was tenderness on 
palpation.  The diagnosis was status post ankle sprain with 
chronic pain.  In March 1994, doctors described the left 
ankle sprain as severe.  The veteran complained of sharp pain 
when leaning forward, squatting, or pushing off with his left 
foot.  There was tenderness at the talo-tibial joint with 
restricted motion.  A grade I sprain with chronic pain was 
diagnosed, and the veteran was instructed to brace the left 
ankle when exercising or not wearing a boot.  In December 
1994, the veteran complained that the right ankle would give 
out and turn easily.  There had been swelling in the past.  
There was slight palpable tenderness on the inferior talar 
area, and the range of motion was within normal limits.  X-
rays were normal.  Chronic ankle pain was the diagnosis.

In June 1994, the veteran was struck by a motor vehicle and 
injured his right shoulder.  On examination the night of the 
injury, he had difficulty raising his right arm to shoulder 
height.  Crepitus was noted in the joint.  On follow-up the 
next day, the range of motion of the right arm was decreased 
secondary to pain, but no deformity or edema was noted.  Soft 
tissue trauma was diagnosed.

In March 1996, the veteran presented with lower back pain; 
the pain had been present for 5 months.  Running, standing, 
and sitting for long periods aggravated the pain.  Muscle 
spasm was noted.  Mechanical low back pain was the diagnosis.  
He had a lipoma removed from his low back in April 1996, and 
he complained in June 1996 that although the incision had 
healed, he now had pain in both sides of his back.  A July 
1996 evaluation reported complaints of sharp pains radiating 
to the mid-back and thighs.  There was tenderness at the L4-
L5 level, and mild tenderness on motions.  The diagnosis was 
rule out spondylolisthesis.  No radiculopathy was noted on 
evaluation in November 1996.  Low back pain was worse with 
standing, and the veteran reported that pain prevented him 
from doing simple tasks.  An x-ray of the lumbosacral spine 
was normal.  Mechanical back pain was diagnosed.

On July 1997 VA examination for his ankles and shoulder, the 
veteran reported hurting his ankles in separate incidents in 
February 1994.  He was splinted and underwent some physical 
therapy.  He complained of mild instability and pain in both 
ankles.  The veteran complained of minor decreases in the 
range of motion of his right shoulder, pain, and strain with 
motion.  Physical examination showed no swelling.  Range of 
motion of both ankles was 45 degrees of plantar flexion, 30 
degrees of dorsiflexion, and 15 degrees superior motion.  
There was a negative anterior drawer sign for instability.  
However, the examiner noted that there was some mild 
instability bilaterally.  The right shoulder had a range of 
motion of 180 degrees in forward flexion, 90 degrees in 
abduction, and rotation of 40 degrees.  There was a negative 
apprehension test for instability, but some pain was noted on 
full abduction and the limits of external rotation.  The 
impression was bilateral ankle sprains with mild instability, 
and mild rotator cuff tendonitis as well as a minor adhesive 
capsulitis of the right shoulder.

On August 1997 VA examination, the veteran complained of 
lower back pain radiating down the left leg occurring 
intermittently, and daily low grade headaches beginning in 
the neck and radiating into the head.  There was normal 
contour of the lumbar spine.  Forward flexion was to 60 
degrees, extension was to 25 degrees, rotation was to 30 
degrees, and lateral flexion was to 30 degrees bilaterally.  
There was mild decrease in the pinprick sensation in L5 
distribution of the left lower extremity.  Lumbar 
strain/sprain syndrome with radicular features, no weakness, 
and intact reflexes, as well as tension headaches, were 
diagnosed.

VA treatment records for the period of September 1997 to 
April 1998 reveal complaints of low back pain and posterior 
head pain.  The back pain radiated to the left leg, where 
there was a dull ache.  The veteran reported he had curtailed 
his activity because of pain, which was always present.  He 
also had pain on lifting.  There was right L4 radicular 
dysthesia on examination, and good range of motion in the 
extremities in September 1997.  An October 1997 Magnetic 
Resonance Image (MRI) showed a bilateral disc protrusion at 
L5-S1 that abutted on the right L5 nerve root.  A second MRI 
showed mild degenerative changes of the cervical spine.  
There was narrowing of the foramen at C3-C4 from the 
degenerative changes and a diffuse disc bulge.

On January 1998 VA examination, the veteran complained of 
neck pains for several years and two types of headaches.  One 
type was a daily, low grade pain beginning in the base of the 
neck and radiating to the front.  The other was excruciating 
and throbbing, and was located at the front of the head.  
They occur once or twice a week, and were associated with 
sonophobia and photophobia.  There were spasms and tenderness 
in the cervical paraspinal muscles.  Forward flexion of the 
cervical spine was to 30 degrees, lateral rotation was to 15 
degrees, lateral flexion was to 15 degrees, and extension was 
to 20 degrees.  The low grade headaches were diagnosed as 
cervogenic, secondary to a cervical spine injury.  Migraine 
headaches were superimposed upon the cervogenic headaches.

VA progress notes from October to December 1998 reveal 
complaints of headaches in the head and neck.  The veteran 
reported in October 1998 that pain was constant, and 
periodically grew bad enough to wake him or cause nausea.  He 
had lower back pain that radiated down the left leg to the 
bottom of his foot approximately every 3 months.  Arm 
weakness from the biceps down was also reported.  There was 
decreased pin prick sensation distally on the left leg.  An 
MRI showed a disc bulge at C3-C4.  The impression was chronic 
headaches, probably due to neck pain and degenerative joint 
disease.  Migraines were also possible.  Low back pain was 
due to degenerative joint disease.  A soft cervical collar 
was prescribed.  In December 1998, the veteran reported that 
his headaches had improved with use of the collar, but that 
his neck still hurt.  Lower back pain was worse.  Pain 
sometimes radiated down the right leg.  His back was tender, 
and leg raises elicited low back pain.  The impression was 
low back pain with radicular symptoms, left greater than 
right, with left L5 radiculopathy.

On February 1999 VA examination, the examiner measured the 
range of motion of the right ankle as 10 degrees in 
dorsiflexion and 20 degrees in plantar flexion.  There were 
no deformities or swelling.  The left ankle had 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  No swelling 
or deformity was seen.  The right shoulder demonstrated 
forward flexion to 120 degrees, internal rotation to 90 
degrees, and external rotation to 110 degrees.  X-rays of the 
ankles were entirely normal.  The examiner observed that 
although the veteran claimed that his injuries were now 
severely limiting, he stated that he had gotten though his 
military service without medical limitations.  He also noted 
an October 1997 examination report showing forward flexion of 
the lumbar spine to 20 degrees, extension to 20 degrees, and 
bilateral flexion to 20 degrees.

On May 2000 VA examination, the veteran complained of 
intermittent sciatic-type pain down his lower extremities.  
He had not missed much work due to this pain.  He had a 
history of bilateral ankle sprains/strains.  He ambulated 
independently and could walk up to a mile.  He did not use a 
cane or have a limp.  The ankles made cracking sounds in the 
morning.  The veteran reported that he had difficulty lifting 
things above the height of his right shoulder.  There was no 
history of dislocations or instability.  He also complained 
of migraine headaches.  Physical examination showed normal 
contour and no laxity or instability of the right shoulder.  
Range of motion was 160 degrees abduction, 170 degrees 
forward flexion, and 90 degrees rotation in each direction.  
The lumbar spine showed forward flexion to 80 degrees, 
extension to 10 degrees, lateral rotation to 15 degrees, and 
lateral flexion to 15 degrees.  The ankles showed no swelling 
or instability bilaterally.  Range of motion was measured as 
45 degrees in plantar flexion and 35 degrees in dorsal 
flexion.  Gait was stable.  Migraine headaches unrelated to 
any service-connected injury, chronic bilateral ankle sprains 
with relatively preserved range of motion and no 
incoordination or fatigability, and a right shoulder strain 
without incoordination or fatigability was diagnosed.  The 
examiner noted that the veteran was "prone for exacerbation 
of the shoulder, ankles, and back condition."

The veteran testified at a Travel Board hearing in January 
2002.  He stated that he twisted his ankle playing volleyball 
in Korea.  He was placed on a medical profile that excluded 
running.  He hurt his left ankle around the same time.  The 
veteran asked to be removed from the medical profile, and 
began running again, but with pain.  He currently complained 
of constant ankle pain, with sharp pains in the morning.  The 
pain worsened with cold and humidity, and there was crepitus.  
He wore a wrap on occasion, but required a lot of breaks when 
trying to walk around the mall.  The veteran hurt his back 
when struck by a van in Korea.  He had severe muscle spasms 
soon after, and presently had shooting pain down his legs, 
lower in the left leg.  He could not drive long distances or 
sit for extended periods.  He sat on a small pillow in class.  
Muscle spasms still occurred on occasion, especially when 
tired.  There was pain on bending.  He used a heating pad and 
a TENS unit at night.  Regarding his shoulder injury, the 
veteran testified that he was right handed.  He was 
restricted from doing pushups, and wore a sling.  It now 
ached with weather changes, and there was crepitus when the 
arm was raised.  Sleeping on the shoulder caused pain, and 
his fingertips became numb.  He could lift only 20 pounds 
with the right hand, and avoided stressing the shoulder.  The 
veteran clarified that he was not seeking service connection 
for migraine headaches; instead, he sought compensation for 
headaches related to his cervical injury.  He did have both 
types of headaches.

Analysis

Service connection for headaches

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, service connection may be 
established on a secondary basis if the claimed disability is 
shown to be proximately due to or the result of a service 
connected disease or injury. 38 C.F.R. § 3.310.

The veteran has repeatedly complained of both migraine 
headaches and low grade headaches at the base of his skull.  
He seeks service connection for only the latter.  The veteran 
has been service-connected for degenerative disc disease of 
the cervical spine.  On VA examination in January 1998, the 
examiner found that the low grade, daily headaches were 
cervicogenic and causally related to the veteran's cervical 
injury, and that migraines were superimposed upon them.  
Moreover, treatment records from late 1998 reveal that use of 
a soft cervical collar relieved the low grade headaches to 
some extent.  Examiners who commented that headaches were not 
related to any service-connected injury referred specifically 
to migraine headaches.

The evidence demonstrates that the veteran's low grade 
headaches are not a disability in and of themselves, but are 
symptoms of his service-connected cervical spine disability.  
Service connection for headaches is granted on that basis. 
The benefit of the doubt is resolved in the veteran's favor. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.303, 3.310.

Rating of the veteran's service connected disabilities

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath, 1 
Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2001); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2001); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2001); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.


Right and left ankles

While the veteran's ankle disabilities represent separate 
injuries, they are considered under the same laws and 
regulations, and hence for convenience and clarity are 
discussed together.

The veteran's ankle disabilities are each rated under Code 
5271, for limited motion of the ankle.  That Code provides 
that moderate limitation of motion warrants a 10 percent 
rating, while marked limitation of motion is rated 20 
percent.  Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The range of motion for both ankles has been within normal 
limits throughout the appeal period, with a single exception.  
In February 1999, a decrease in the range of motion was 
noted.  However, in May 2000, the VA examiner noted that the 
veteran was prone to exacerbation of his chronic bilateral 
ankle sprains, and mild instability, albeit asymptomatic, was 
noted in both ankles during the July 1997 VA examination.  
The veteran has stated that he has constant, aching pain in 
both his ankles, and while he is able to perform some 
activities, pain has forced him to curtail others.  He no 
longer plays ball, and must take frequent rests when walking 
in a mall.  Increased use exacerbates his pain, as shown by 
the inability to run.

The Board finds that the preponderance of the evidence 
supports assignment of a 10 percent rating for both the right 
and the left ankles.  While the measured limitation of motion 
has been moderate at only one examination, the veteran's 
complaints of constant dull pain and increased pain with 
activity have been consistent.  Mild, currently asymptomatic 
instability was also found.  Under DeLuca, supra, pain, 
fatigability, incoordination, and weakness, as they relate to 
functional loss, must be considered in rating musculoskeletal 
disabilities. Marked limitation of motion or other indicia of 
significant functional impairment warranting an evaluation 
greater than 10 percent has not been demonstrated. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Code 
5271.


Right shoulder

The veteran's right shoulder was rated under Code 5201 by the 
RO, for limitation of motion of the arm, which provides that 
where the major, or dominant, arm is limited to movement to 
shoulder level, a 20 percent rating is warranted.  A 30 
percent rating is assigned where the arm moves to midway 
between the side and shoulder level, and a 40 percent rating 
is warranted where motion is limited to 25 degrees from the 
side.  The DeLuca considerations are applicable.

The limitation of motion measured by multiple examiners is 
noncompensable.  While there is a slight limitation of 
motion, most noticeably in forward flexion, it does not rise 
to compensable levels under the provisions of Code 5201.  
However, the veteran has been diagnosed with mild rotator 
cuff tendinitis and adhesive capsulitis of the right 
shoulder.  Capsulitis is a form of bursitis.  Dorland's 
Illustrated Medical Dictionary 261 (28th ed. 1994)  Bursitis 
is rated under Code 5019, which provides that, as with 
arthritis, in cases where limitation of motion is not 
compensable, a rating of 10 percent is to be assigned for 
each major joint or group of minor joints affected.

Therefore, resolving of the benefit of the doubt in the 
veteran's favor under 38 U.S.C.A. § 5107, a 10 percent rating 
is assigned under Code 5019. Greater limitation of motion or 
other indicia of significant functional impairment warranting 
an evaluation greater than 10 percent has not been 
demonstrated.





Low back disorder

The veteran's low back disorder is rated under Code 5295, for 
lumbosacral strain.  Slight subjective symptoms are not 
compensable under that Code.  Characteristic pain on motion 
is rated 10 percent.  Where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position, a 20 percent rating is assigned.  A 
40 percent rating is warranted for severe strain, where there 
is listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295.

Because of disc involvement at L5-S1, the back condition may 
also be rated by analogy under the provisions of Code 5293 
for intervertebral disc syndrome.  That Code provides a 10 
percent rating for mild intervertebral disc syndrome, and a 
20 percent rating for moderate intervertebral disc syndrome, 
with recurring attacks.  Severe intervertebral disc syndrome, 
with recurring attacks and intermittent relief, warrants a 40 
percent rating.  A 60 percent rating is assigned for 
pronounced disease, marked by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, Code 
5293.

The veteran may be rated under either of these Codes, 
whichever is to his benefit, but not both, as that would 
constitute prohibited pyramiding.  38 C.F.R. § 3.314.

The next higher 20 percent rating for lumbosacral strain is 
not warranted.  Muscle spasms of the lumbar area on forward 
bending have not been recorded during the appeal period, and 
unilateral loss of motion of the spine when standing is not 
demonstrated.

A 20 percent rating under Code 5293 is warranted, however, 
for intervertebral disc syndrome.  The veteran has 
consistently complained of pain radiating into his legs, 
consistent with the nerve root impingement noted on 
examination.  This pain has waxed and waned, and is generally 
worse in the left leg.  Sciatic neuropathy is a symptom of 
intervertebral disc syndrome under the schedule.  Further, 
the veteran has noted periods of exacerbation of his pain, 
and examinations have shown variation in the degree of 
limitation of motion of his lumbar spine.  Resolving the 
benefit of the doubt in the veteran's favor under 38 U.S.C.A. 
§ 5107, the criteria for rating as moderate intervertebral 
disc syndrome with recurring attacks are met.

The next higher, 40 percent rating is not warranted under 
Code 5293, as severe intervertebral disc syndrome with little 
intermittent relief has not been demonstrated. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Code 5293.



ORDER

Service connection for headaches is granted as a symptom of 
the veteran's service-connected cervical spine disorder.

A 10 percent rating is granted for a right ankle sprain, 
subject to the regulations governing award of monetary 
benefits.

A 10 percent rating is granted for a left ankle sprain, 
subject to the regulations governing award of monetary 
benefits.

A 10 percent rating is granted for residuals of a right 
shoulder injury, subject to the regulations governing award 
of monetary benefits.





A 20 percent rating is granted for a low back disorder, 
subject to the regulations governing award of monetary 
benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

